     Case: 1:19-cv-00145-DAP Doc #: 626 Filed: 09/30/20 1 of 2. PageID #: 14590




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,
                Plaintiff,

v.                                                   Case No. 1:19-cv-145

SOUTH UNIVERSITY                                       JUDGE DAN AARON POLSTER
OF OHIO, LLC, et al.                                   MAGISTRATE JUDGE
                     Defendants.                       THOMAS M. PARKER

                             NOTICE BY THE UNITED STATES

        On July 22, 2020, the Court invited the United States to respond to the pending motion

 by Aetna Life Insurance Company seeking to set off certain pharmacy rebates against amounts

 owed to it by Dream Center Education Holdings, LLC (“DCEH”). See ECF No. 600. On

 September 18, 2020, counsel for the Department of Labor (“DOL”) sought a second extension

 of time for the United States to respond to the Court’s invitation to October 5, 2020, which the

 Court granted.

        The United States hereby advises the Court that it respectfully declines to file a response

 to Aetna’s motion at this time. See 28 U.S.C. § 517. DOL, through the Employee Benefits

 Security Administration, maintains on ongoing investigation of potential violations of the

 Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1001

 et seq., with respect to the Dream Center Education Holdings LLC Signature Benefits Plan (“the

 Plan”). As that investigation has not concluded, DOL is not prepared to opine on whether

 Aetna’s proposed retention of the pharmacy rebates violates ERISA. The United States,

 however, reserves its right under 28 U.S.C. § 517 to participate in this case in the future, if it

 becomes necessary to protect the government’s interests.
    Case: 1:19-cv-00145-DAP Doc #: 626 Filed: 09/30/20 2 of 2. PageID #: 14591




         The United States appreciates the Court’s invitation and the additional time that the

 Court afforded the United States to consider the matter.



         Respectfully submitted this 30th day of September, 2020,


                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General

                                                       JACQUELINE COLEMAN SNEAD
                                                       Assistant Branch Director

                                                       /s/ Cormac A. Early
                                                       CORMAC A. EARLY
                                                       Trial Attorney, U.S. Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, N.W.
                                                       Washington, D.C. 20005
                                                       Phone: (202) 616-7420
                                                       Cormac.A.Early@usdoj.gov


                                   CERTIFICATE OF SERVICE

I hereby certify that on September 30, 2020, the foregoing Notice was filed electronically.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system.


                                               /s/ Cormac A. Early
                                               CORMAC A. EARLY
                                               TRIAL ATTORNEY
